





NONSTATUTORY STOCK OPTION AGREEMENT




Grant Date:
<<Grant Date>>
Grantee (“Employee”)
<<Participant Name>>
Aggregate Number of Shares Subject to Option:
<<Number of Stock_Options>>
Option Price:
$<<Grant_Price>>
Expiration:
Ten (10) years





This NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made as of <<Grant
Date>> between HALLIBURTON COMPANY, a Delaware corporation (the “Company”), and
<<Participant Name>> (“Employee”).


To carry out the purposes of the Halliburton Company Stock and Incentive Plan
(the “Plan”), by affording Employee the opportunity to purchase shares of common
stock of the Company, par value USD 2.50 per share (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Employee hereby agree as follows:


1.
Grant of Option. The Company hereby irrevocably grants to Employee the right and
option to purchase all or any part of the number of shares of Stock set forth
above at the option price indicated below (this “Option”), subject to the terms
and conditions of this Agreement and the Plan. This Option shall not be treated
as an incentive stock option within the meaning of section 422(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).



2.
Plan Incorporated. Employee acknowledges receipt of a copy of the Plan and
agrees that this Option shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto. The Plan is incorporated
herein by reference as a part of this Agreement. Except as otherwise defined
herein, capitalized terms shall have the same meaning ascribed to them under the
Plan.



3.
Option Price. The purchase price of the shares of Stock to be paid by Employee
pursuant to the exercise of this Option shall be <<Grant_Price>> per share,
which has been determined to be not less than the Fair Market Value of the
shares of Stock on the date of grant set forth above (the “Grant Date”). For
purposes of this Agreement, the Fair Market Value of the shares of Stock shall
be determined in accordance with the provisions of the Plan.



4.
Vesting of Option. Except as otherwise provided herein, this Option shall become
exercisable in accordance with the vesting details for this grant displayed in
the Distribution Schedule in the Employee’s account at
www.NetBenefits.Fidelity.com and so long as Employee has not ceased to actively
provide services as an employee, unless otherwise determined by the Company in
its sole discretion. Any question as to whether and when there has been a
termination of such employment and the cause for such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.



5.
Exercise of Option. Subject to the earlier expiration of this Option as herein
provided, this Option may be exercised by Employee submitting online or phone
instructions to the stock brokerage or other financial or administrative
services firm designated by the Company (the “Stock Plan Administrator”) at any
time and from time to time after this Option becomes exercisable.



The purchase price of the shares of Stock for this Option and Tax-Related Items
(as defined in Section 9 of this Agreement) shall be paid in full at the time of
exercise (a) in cash (including by check, bank draft or money order delivered to
the Company’s Stock Plan Administrator), (b) by delivering to the Company’s
Stock Plan Administrator shares of Stock having a Fair Market Value equal to the
purchase price, (c) through a





--------------------------------------------------------------------------------





simultaneous sale through the Company’s Stock Plan Administrator of shares of
Stock acquired upon exercise; or (d) by a combination of the above. No fraction
of a share of Stock shall be issued by the Company’s Stock Plan Administrator
upon exercise of an Option or accepted by the administrator in payment of the
purchase price thereof; rather, any remaining balance of sale proceeds over the
purchase price and taxes withheld shall be paid to Employee, subject to any
applicable laws.


In no event shall this Option be exercisable prior to the expiration of six (6)
months from the Grant Date or after the expiration of ten (10) years from the
Grant Date (the “Expiration Date”). If the Expiration Date or the last day of
the applicable period provided in Section 6 below occurs on a date when the
stock market is closed, this Option must be exercised prior to the market close
on the last stock market trading day preceding such date. Any Option not
exercised by such date shall be automatically be cancelled and forfeited.


6.
Effect of Termination of Employment. This Option may be exercised only while
Employee remains an employee of the Company, subject to the following
exceptions:

 
(a)
If Employee’s employment with the Company or any of its Subsidiaries or
affiliated companies terminates by reason of disability (as determined by the
Company), this Option may be exercised in full by Employee (or Employee’s estate
or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee after termination
by reason of disability at any time during the period ending on the earlier of
the Expiration Date or the third (3rd) anniversary of Employee’s termination of
employment.



(b)
If Employee’s employment with the Company or any of its Subsidiaries or
affiliated companies terminates by reason of death, Employee’s estate, or the
person who acquires this Option by will or the laws of descent and distribution
may exercise this Option in full at any time during the period ending on the
earlier of the Expiration Date or the third (3rd) anniversary of the date of
Employee’s death.



(c)
If Employee’s employment with the Company or any of its Subsidiaries or
affiliated companies terminates for any other reason, including retirement, upon
the recommendation of applicable management of the Company and/or business unit,
the committee which administers the Plan (the “Committee”) or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the retention of this Option, in which case this Option may be exercised by
Employee at any time during the period ending on the Expiration Date, but only
as to the number of shares of Stock Employee was entitled to purchase on the
date of such exercise in accordance with Section 4 above. If, after retention of
this Option pursuant to this subparagraph (c) has been approved, Employee should
die, this Option may be exercised in full by Employee’s estate (or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of the Employee) during the period ending on
the earlier of the Expiration Date or the third (3rd) anniversary of the date of
Employee’s death.



(d)
If Employee’s employment with the Company or any of its Subsidiaries or
affiliated companies terminates for any reason and the provisions in
subparagraphs (a) through (c) above are not applicable, this Option may be
exercised by Employee only on stock market trading days during the 90 calendar
days following Employee’s termination date (which 90 day period shall not be
extended by any notice period mandated under local law), or by Employee’s estate
(or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of the Employee) during a
period of six (6) months following Employee’s death if Employee dies during such
90-day period, but in each case only as to the number of shares of Stock
Employee was entitled to purchase hereunder upon exercise of this Option as of
Employee’s termination date, unless otherwise permitted by the Company in its
sole discretion.








--------------------------------------------------------------------------------





7.
Shareholder Rights. Employee shall have no rights to dividends or any other
rights of a shareholder with respect to the shares of Stock underlying this
Option unless and until such time as this Option has been exercised and the
shares of Stock have been issued to Employee.



8.
Non-Transferability. This Option may not be sold, assigned, pledged, exchanged,
hypothecated, encumbered, disposed of, or otherwise transferred, except by will
or the laws of descent and distribution or pursuant to a “qualified domestic
relations order” as defined by the Code or Title I of the U.S. Employee
Retirement Income Security Act of 1974, as amended, or similar order, and may be
exercised during Employee’s lifetime only by Employee, Employee’s guardian or
legal representative, or a transferee under a qualified domestic relations order
or similar order. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Option or of such rights contrary to the provisions
hereof or in the Plan, this Option and such rights shall immediately become null
and void.



9.
Withholding of Tax. Employee acknowledges that, regardless of any action taken
by the Company or, if different, the Subsidiary or affiliated company that
employs Employee (the “Employer”), the ultimate liability for all income tax,
social contributions, payroll tax, fringe benefits tax, payment on account,
hypothetical tax or other tax-related items related to Employee’s participation
in the Plan and legally applicable to Employee or deemed by the Company or the
Employer in their discretion to be an appropriate charge to Employee even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Employee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer, if any. Employee further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including, but not limited to, the grant, vesting or exercise of
this Option, the subsequent sale of shares of Stock acquired pursuant to such
exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Option to reduce or eliminate Employee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Employee is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



Prior to the relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Employee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from Employee’s wages or
other cash compensation paid to Employee by the Company and/or the Employer;
(ii) withholding from the proceeds of the sale of shares of Stock acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on Employee’s behalf pursuant to this
authorization without further consent); or (iii) permitting Employee to tender
to the Company cash (including check, bank draft or money order delivered to the
Company’s Stock Plan Administrator) or, if allowed by the Committee, shares of
Stock previously acquired by Employee having a Fair Market Value equal to the
amount required to be withheld.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
Employee will receive a refund of any over-withheld amount and will have no
entitlement to the share equivalent.
Employee agrees to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Employee’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
shares of Stock or proceeds from the sale of shares of Stock until arrangements
satisfactory to the Company have been made in connection with the Tax-Related
Items.





--------------------------------------------------------------------------------







10.
Status of Shares of Stock. The Company shall not be obligated to issue any
shares of Stock pursuant to any Option at any time, when the offering of the
shares of Stock covered by such Option has not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”) or such other country, U.S.
federal or state laws, rules or regulations as the Company deems applicable and,
in the opinion of legal counsel for the Company, there is no exemption from the
registration. The Company intends to use reasonable efforts to ensure that no
such delay will occur. In the event exemption from registration under the Act is
available upon an exercise of this Option, Employee (or the person permitted to
exercise this Option in the event of Employee’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.



Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable U.S. federal, state or
non-U.S. securities laws. Employee also agrees (i) that the Company may refuse
to register the transfer of the shares of Stock purchased under this Option on
the stock transfer records of the Company if such proposed transfer would in the
opinion of counsel to the Company constitute a violation of any applicable
securities law, and (ii) that the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the shares of
Stock purchased under this Option.


11.
Nature of Grant. Nothing contained in this Agreement is intended to constitute
or create a contract of employment, nor shall it constitute or create the right
to remain associated with or in the employ of the Company and its Subsidiaries
or affiliated companies for any particular period of time. This Agreement shall
not interfere in any way with the Company’s right to terminate Employee’s
employment at any time. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final. Furthermore, this Agreement, the Plan, and any
other Plan documents are not part of Employee’s employment contract, if any, and
do not guarantee either Employee’s right to receive any future grants under such
Agreement or the Plan or the inclusion of the value of any grants in the
calculation of severance payments, if any, upon termination of employment.



12.
Data Privacy. Employee understands that the Company, its Subsidiaries and
affiliated companies and/or the Employer may hold certain personal information
about Employee, including, but not limited to, Employee’s name, home address,
email address and telephone number, date of birth, social security or insurance
number, passport number or other identification number, salary, nationality, and
any shares of Stock or directorships held in the Company, and details of this
Option or any other entitlement to shares of Stock, canceled, exercised, vested,
unvested or outstanding in Employee’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan.



Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s Data as described in this
Agreement and any other grant materials by and among, as necessary and
applicable, the Company and any of its Subsidiaries or affiliated companies, for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.


Employee understands that Data will be transferred to the Company’s Stock Plan
Administrator or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Employee’s country. If Employee is
employed outside the United States, Employee understands that he or she may have
the right to request a list of any recipients of Data by contacting
dataprivacy@halliburton.com. Employee authorizes the Company,





--------------------------------------------------------------------------------





the Company’s Stock Plan Administrator and any other possible recipients that
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Employee’s participation in the Plan.
Employee understands that Data will be held only as long as is necessary to
implement, administer and manage Employee’s participation in the Plan. If
Employee is employed outside the United States, Employee understands that he or
she may have the right to access Data, request additional information about the
storage and processing of Data, correct inaccurate Data, or refuse or withdraw
the consents herein by contacting dataprivacy@halliburton.com. Further, Employee
understands that Employee is providing the consents herein on a purely voluntary
basis. If Employee does not consent, or if Employee later seeks to revoke his or
her consent, Employee’s service status and career will not be affected; the only
consequence of refusing or withdrawing Employee’s consent is that the Company
would not be able to grant Employee this Option or other equity awards or
administer or maintain such awards. Therefore, Employee understands that
refusing or withdrawing his or her consent may affect Employee’s ability to
participate in the Plan. For more information on the consequences of Employee’s
refusal to consent or withdrawal of consent, Employee understands that Employee
may contact dataprivacy@halliburton.com.
Finally, Employee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
Employee to provide another data privacy consent. If applicable and upon request
of the Company, Employee agrees to provide an executed acknowledgment or data
privacy consent form (or any other acknowledgments, agreements or consents) to
the Company or the Employer that the Company and/or the Employer may deem
necessary to obtain under the data privacy laws in Employee’s country, either
now or in the future. Employee understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgment,
agreement or consent requested by the Company or the Employer.


13.
Insider Trading; Market Abuse Laws. By participating in the Plan, Employee
agrees to comply with the Company’s policy on insider trading. Employee further
acknowledges that, depending on Employee’s or his or her broker’s country of
residence or where the shares of Stock are listed, Employee may be subject to
insider trading restrictions and/or market abuse laws which may affect
Employee’s ability to accept, acquire, sell or otherwise dispose of shares of
Stock, rights to shares of Stock (e.g., stock options) or rights linked to the
value of shares of Stock, during such times Employee is considered to have
“inside information” regarding the Company as defined by the laws or regulations
in Employee’s country. Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders Employee places before he/she possessed
inside information. Furthermore, Employee could be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) ”tipping” third parties or causing them otherwise to
buy or sell securities. Employee understands that third parties include fellow
employees. Any restriction under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Employee acknowledges that it is Employee’s
responsibility to comply with any applicable restrictions, and that Employee
should therefore consult Employee’s personal advisor on this matter.



14.
Electronic Delivery. Employee agrees, to the fullest extent permitted by law, in
lieu of receiving documents in paper format, to accept electronic delivery of
any documents that the Company and its Subsidiaries or affiliated companies may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements, annual
or quarterly reports, and other communications. Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or a website of the Company’s
agent administering the Plan. By accepting this Option, Employee also hereby
consents to participate in the Plan through such system, intranet, or website,
including but not limited to the use of electronic signatures or click-through
electronic acceptance of terms and conditions.



15.
English Language. Employee acknowledges and agrees that it is Employee’s express
intent that this Agreement and the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to this Option be
drawn up in English. To the extent Employee has been provided with a copy of
this Agreement,






--------------------------------------------------------------------------------





the Plan, or any other documents relating to this Option in a language other
than English, the English language documents will prevail in case of any
ambiguities or divergences as a result of translation.


16.
Compliance with Law. Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any shares of Stock pursuant to any
Option, at any time, if the offering of the shares of Stock covered by such
Option, or the exercise of an Option by an Employee, violates or is not in
compliance with any laws, rules or regulations of the United States or any state
or country. Employee agrees to take any and all actions, and consent to any and
all actions taken by the Company and any of its Subsidiaries and affiliated
companies, as may be required to allow the Company and any of its Subsidiaries
and affiliated companies to comply with local laws, rules and/or regulations in
Employee’s country of employment (and country of residence, if different).
Finally, Employee agrees to take any and all actions as may be required to
comply with Employee’s personal obligations under local laws, rules and/or
regulations in Employee’s country of employment and country of residence, if
different).

17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Employee’s participation in the Plan, on this Option, and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.



18.
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering, any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate, pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to this Option.



19.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Employee.



20.
Governing Law and Forum. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without regard to principles of
conflict of laws, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware, which matters
shall be governed by the latter law. For purposes of resolving any dispute that
may arise directly or indirectly from this Agreement, the parties hereby agree
that any such dispute that cannot be resolved by the parties shall be submitted
for resolution through the Halliburton Dispute Resolution Program, pursuant to
which the last step is final and binding arbitration.



21.
Severability. The provisions of this Agreement are severable and if any one or
more of the provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the Agreement shall be reformed and construed so that it
would be enforceable to the maximum extent legally possible, and if it cannot be
so reformed and construed, as if such unenforceable provision, or part thereof,
had never been contained herein. 



22.
Waiver. The waiver by the Company with respect to Employee’s (or any other
participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.







--------------------------------------------------------------------------------





 
HALLIBURTON COMPANY
 
 
 
 
 
Jeffrey A. Miller
 
President and Chief Executive Officer



I HEREBY AGREE TO THE TERMS AND CONDITIONS, INCLUDING THE 90 DAY CONDITION SET
FORTH IN SECTION 6(d), SET FORTH IN THIS NONSTATUTORY STOCK OPTION AGREEMENT
DATED <<Grant Date>>.


<<Electronic Signature>>        


<<Acceptance Date>>




OPTUS518





